Citation Nr: 0802744	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-29 286	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle sprain, to include bursitis and tendonitis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for muscle strain of 
the lumbosacral spine, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for bursitis of the 
left elbow, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for muscle strain of 
the cervical spine, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from March 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board finds that additional development is necessary 
before a decision on the merits of the claims can be reached.  

The veteran was granted a temporary total rating for his left 
ankle disability for the period from December 28, 2004, to 
February 1, 2005, following left ankle arthroscopy in 
December 2004.  A 20 percent rating was restored effective 
February 1, 2005.  The veteran has not been examined since he 
underwent surgery on his left ankle in 2004.  

The veteran was last afforded VA examinations to assess the 
service-connected disabilities at issue in July 2004.  The 
Board notes that the examiner failed to provide an analysis 
of the veteran's disabilities in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 
(2007) at that time.  In order to obtain such an analysis, 
new examinations are required.

When he submitted his substantive appeal in September 2005, 
the veteran reported that he received regular treatment at 
the Poplar Bluff VA Medical Center (VAMC).  Associated with 
the claims file are VA outpatient treatment reports dated 
through November 2005.  Any additional records promulgated by 
VA dated after November 2005 should also be obtained.  

(Because the TDIU claim may turn on whether increased ratings 
are granted for the service-connected disabilities on appeal, 
consideration of this issue is deferred pending completion of 
the development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

2.  Obtain any VA treatment records 
promulgated after November 2005.  

3.  Thereafter, schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his 
service-connected disabilities.  The 
claims file, a copy of this remand, 
and any additional evidence obtained 
pursuant to the request above, 
should be made available to the 
examiner(s) for review.

The examiner should determine the 
current severity of the veteran's 
service-connected muscle strain of 
the lumbosacral and cervical spine.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  In addition, after 
reviewing the veteran's complaints 
and medical history, the orthopedic 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments, such as weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc., and should equate 
such problems to the rating 
criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating, such as greater 
limitation of motion or ankylosis of 
the spine.  If so, the examiner 
should so state.)  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
rationale for all opinions should be 
explained in detail. 

The examiner should also assess the 
severity of the veteran's service-
connected left elbow bursitis.  The 
examiner(s) should make all findings 
necessary to determine the current 
severity of the left elbow 
disability.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45 (2007).  Any 
indicated studies should be 
accomplished.  The examiner should 
record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of motion at which such pain begins.  
Any pain with motion should be 
noted.  The examiner should indicate 
whether the veteran experiences 
weakened movement, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate these 
problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If the 
veteran is examined at a point of 
maximum debility, this should be 
noted.  The examiner(s) should also 
explain whether there is adequate 
pathology demonstrated to support 
each of the veteran's functional 
losses.  The rationale for the 
opinions should be explained in 
detail.

The examiner should also assess the 
severity of his service-connected 
left ankle disability.  The examiner 
should provide an opinion as to 
whether the functional losses caused 
by problems with pain, swelling, 
etc., equate to "moderate" or 
"marked" level of limitation of 
motion of the ankle.  See DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45 
(2007).  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examinations and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

4.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA medical examination 
reports to ensure that they are 
responsive to and in compliance with 
the directives of this remand; if 
not, implement corrective 
procedures.

5.  After ensuring proper completion 
of this and any other necessary 
development, re-adjudicate the 
issues on appeal.  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2007).  If 
any benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental 
statement of the case and afford 
them an opportunity to respond.  The 
supplemental statement of the case 
should include analysis of 38 C.F.R. 
§§ 4.40, 4.45. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

